

116 HR 5131 IH: Stop Padding Presidential Pockets Act 
U.S. House of Representatives
2019-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5131IN THE HOUSE OF REPRESENTATIVESNovember 15, 2019Mrs. Watson Coleman (for herself and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require reimbursement for costs associated with Presidential travel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Padding Presidential Pockets Act . 2.Reimbursement requiredNotwithstanding any other provision of law, in the case of a person whom the United States Secret Service is authorized to protect under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, if that person travels domestically or internationally in furtherance of the business interests of an entity owned by or controlled by the President of the United States, or from which the President of the United States receives any financial benefit, that person shall reimburse to the Treasury—
 (1)amount expended by the United States Secret Service for the provision of such protection; and (2)any amount expended for other costs incurred by the Government pertaining to that travel.
			